Citation Nr: 1544327	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include chronic headaches, memory loss, and vertigo.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), including as secondary to service-connected disabilities.

3.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.

4.  Entitlement to an initial rating in excess of 30 percent for a right shoulder disability.

5.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

6.  Entitlement to an initial rating in excess of 20 percent for a low back disorder.

7.  Entitlement to an initial rating in excess of 20 percent for a neck disorder.

8.  Entitlement to an effective date prior to July 11, 2008 for the award of service connection for a low back disorder.

9.  Entitlement to an effective date prior to July 11, 2008 for the award of service connection for a neck disorder.

10.  Entitlement to service connection for neuropathy of the bilateral hands.

11.  Entitlement to service connection for neuropathy of the bilateral legs/feet.

12.  Entitlement to special monthly compensation based on the need for regular aid and attendance.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse





ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The issues of entitlement to service connection for residuals of a TBI and an acquired psychiatric disorder and for initial increased ratings for right and left shoulder disabilities and PFB were originally before the Board on appeal from a December 2012 decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The remaining issues are on appeal from September 2014 and May 2015 decisions of the St. Petersburg RO.

A hearing was held before the undersigned in March 2014 on the issues addressed by the December 2012 RO decision.  A transcript of the hearing is of record.  

In a July 2014 decision, the Board referred the issues addressed by the December 2012 decision to the Agency of Original Jurisdiction (AOJ) for consideration as new claims, as the record did not indicate the Veteran had filed a timely VA Form 9, Substantive Appeal, for those issues.  The Veteran appealed that decision to the Court.  In May 2015, the Court issued an order that vacated the portion of the July 2014 Board decision that referred these issues to the AOJ and remanded the matters for readjudication consistent with the instructions outlined in the May 2015 Joint Motion by the parties.  The Joint Motion instructed that the record reflected the Veteran had submitted a timely VA Form 9 in November 2013 for these issues that was in VA's possession at the time of the July 2014 Board decision, and that, as a result, the Board has jurisdiction over the issues.

Subsequent to the October 2013 statement of the case (SOC), the AOJ obtained relevant VA examinations and associated additional VA treatment records with the Veteran's claims file.  As noted above, the Veteran filed his VA Form 9, Substantive Appeal, in November 2013.  Although 38 U.S.C.A. § 7105(e) provides for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013, this provision does not apply to evidence obtained by VA.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190.  However, in an April 2014 submission, the Veteran stated that he wished to waive AOJ consideration of "any and all evidence submitted after the date of the last [SOC] or Supplemental Statement of the Case, up through the date of the [Board] decision and wish[ed] for the [Board] to consider such evidence in deciding [his] claim."  The Board finds that this statement is a valid waiver of initial AOJ review of any evidence VA has associated with the Veteran's claims file since the October 2013 SOC; thus, the Board concludes the Veteran is not prejudiced by the Board proceeding with adjudication of the Veteran's claims.

The Board's July 2014 decision also remanded the issues of entitlement to service connection for a bilateral leg disorder and a right knee disorder.  The record reflects the AOJ has not completed the development requested by the Board on remand.  Therefore, those issues are not before the Board at this time and will be addressed in a later decision. 

The claim of service connection for residuals of a TBI, to include chronic headaches, memory loss, and vertigo, was originally adjudicated by the AOJ as a claim of service connection for TBI.  In August 2013 written argument, the Veteran's attorney clarified that the Veteran was seeking service connection for residuals of a TBI, which included chronic headaches, memory loss, and vertigo.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the Board has recharacterized the claim as listed on the Title page.  

The claim of service connection for an acquired psychiatric disorder, to include PTSD, was originally adjudicated as a claim of service connection for PTSD.  The record reflects the Veteran has other psychiatric related diagnoses, including depression and anxiety.  Additionally, the record raises the theory of whether the Veteran has a psychiatric disorder that is secondary to his service-connected disabilities.  To ensure that any diagnosis of a psychiatric disorder and the entire scope of the claim are considered, the Board has recharacterized the issue as reflected on the Title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009); Brokowski, 23 Vet. App. at 79.  

The issues of service connection for residuals of a TBI, an acquired psychiatric disorder, neuropathy of the bilateral hands and bilateral legs/feet, initial increased ratings for PFB, a low back disorder, and a neck disorder, earlier effective dates for the awards of service connection for a low back disorder and a neck disorder, entitlement to special monthly compensation based on the need for regular aid and attendance, and TDIU are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran's range of motion of the left shoulder has been limited to midway between the side and shoulder level, when taking into account factors of functional loss from pain on motion, incoordination, impaired ability to execute skilled movements smoothly, a lack of endurance, less movement than normal, including with repeated use.

2.  The Veteran's range of motion of the right shoulder has been limited to midway between the side and shoulder level, when taking into account factors of functional loss from pain on motion, incoordination, impaired ability to execute skilled movements smoothly, a lack of endurance, less movement than normal, including with repeated use.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes (DCs) 5003, 5200, 5201, 5202, 5203 (2015).

2.  The criteria for a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, DCs 5003, 5200, 5201, 5202, 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the December 2012 rating decision on appeal granted service connection for the Veteran's right and left shoulder disabilities and assigned disability ratings and effective dates for the awards, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An October 2013 SOC provided notice on the "downstream" issue of entitlement to increased ratings and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal.  In August 2013 written argument and at the March 2014 hearing, it was indicated that the Veteran had received physical therapy through Medicare and other treatment generally for the disabilities he was claiming.  Subsequent to the March 2014 hearing, the Veteran's attorney submitted additional private treatment records in support of the Veteran's claims that reflected treatment for the shoulders.  Furthermore, in a March 2015 VA Form 21-526b, Veteran's Supplemental Claim for Compensation, the Veteran reported that he did not have any private treatment records related to his shoulder disabilities.  Therefore, the Board concludes that there is no pertinent evidence that remains outstanding related to the Veteran's shoulder disabilities.

The AOJ also scheduled the Veteran for VA examinations in June 2012 and February 2015 to evaluate the severity of his right and left shoulder disabilities.  The VA examiners completed all necessary testing, examined the Veteran, and provided pertinent information regarding the severity of his shoulder disabilities.  Therefore, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

A December 2012 decision granted service connection for a right shoulder disability, evaluated as 30 percent disabling, effective October 19, 2011, and awarded service connection for a left shoulder disability, evaluated as 20 percent disabling, effective October 19, 2011.  The Veteran contends that he is entitled to a higher rating for both shoulder disabilities based on his pain and functional loss.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).
If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Veteran's right and left shoulder disabilities have been evaluated under hyphenated DC 5003-5201.  38 C.F.R. § 4.27.  Under DC 5003, a veteran will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  For the shoulders, DC 5201 is used to evaluate limitation of motion.  Evaluation percentages vary under DC 5201 based on whether the major or minor shoulder is affected.  38 C.F.R. § 4.71a.  The record reflects the Veteran's dominant hand is his right hand.  See June 2012 VA examination report.  Therefore, his right shoulder is his major shoulder and his left shoulder is his minor shoulder.  38 C.F.R. § 4.69.  

DC 5201 provides for a 30 percent rating for the major shoulder and a 20 percent rating for the minor shoulder where motion is limited to midway between the side and shoulder level.  It provides for a 40 percent rating for the major shoulder and a 30 percent rating for the minor shoulder where motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees (90 degrees flexion and abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.

The United States Court of Appeals for the Federal Circuit has held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under DC 5201 for each arm that suffers from limited motion at the shoulder joint.  The DC does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  See Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).

On June 2012 VA examination, the Veteran reported experiencing constant, throbbing pain in his shoulders, with the right worse than the left.  He reported a limited range of motion due to pain, having stiff joints in the morning, and experiencing pops, cracks, and locking of the joints.  He also indicated his joints were tender to the touch, warm, and swollen.  He reported taking Tramadol, Tylenol, and Gabapentin regularly, and Vicodin as needed.  He did not report that flare-ups affected the function of his shoulders.  Range of motion testing revealed that right shoulder flexion and abduction were to 70 degrees with pain at 45 degrees.  Left shoulder flexion was to 80 degrees with pain at 45 degrees, while abduction was to 70 degrees with pain at 45 degrees.  Repetitive use testing revealed flexion and abduction to 45 degrees on both sides.  The examiner concluded the Veteran had functional loss in both shoulders from incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  There was localized tenderness/pain on palpation of joints/soft tissue/biceps tendon for both shoulders and guarding of both shoulders.  Muscle strength testing for both shoulders was 5 out of 5 on abduction and flexion.  There was no ankylosis present.  The examiner indicated that the Veteran's shoulder disabilities did not impact his ability to work and noted that the Veteran stopped working in 2007 due to poor health, specifically from pulmonary hypertension and chronic obstructive pulmonary disease.  

Private treatment records dated from October 2009 to October 2013 from the Wellness Center of North Miami Beach and R.F., DO, reflect ongoing treatment for musculoskeletal pain, including bilateral shoulder pain.  In October 2012, the Veteran described the pain he was experiencing related to his shoulders, legs, and low back as being constant, sharp, throbbing, numbing, burning, shooting, and aching.  He rated the overall pain as a 7 on a 10 pain scale with medication.  Without medication, the pain was an 8 on a 10 pain scale.  He reported the pain interfered with his energy, concentration, enjoyment of life, housework, mood, relationships, self-care, and walking.  In July 2013, he reported that his musculoskeletal pains were 6 out of 10 with medication and 9 out of 10 without medication. 

In August 2013 written argument, the Veteran's attorney reported that the Veteran's right shoulder affected his daily life activity severely since he was right-handed, while his left shoulder affected his daily life significantly.  The Veteran tried to use his right arm as little as possible, but when he did the pain was excruciating.  His attorney indicated the Veteran could only lift both arms about a quarter ways up to being level with the shoulders.  The Veteran was unable to prepare his own meals and had to use a shower chair.  His attorney noted that the Veteran took Oxycodone and Acetaminophen every 4 to 6 hours and that the pain was unbearable in the right shoulder if he had to go without his pain medications. 

At the March 2014 hearing, the Veteran testified that he could not lift his right shoulder more than 25 degrees and that usually when he tried to move his arm, he would move it from the elbow, rather than the shoulder.  He noted that he would hold a plate close to his body so he did not have to move his arm very much to eat a meal.  He indicated his left shoulder was just as bad as his right.  His spouse testified that she completed the cleaning, washing, and shopping, and that she helped him bathe and dress.  The Veteran indicated that he could not drive because of his shoulders and that he took Morphine for the shoulder pain which made him drowsy.  Board Hearing Tr. at 20-28.

On February 2015 VA examination, the Veteran noted that the pain in both shoulders had increased since his last examination.  He reported he did not experience flare-ups.  He reported a functional loss of not being able to lift objects.  Physical examination revealed right shoulder flexion to 90 degrees, abduction to 60 degrees, external rotation to 60 degrees, and internal rotation to 50 degrees.  Left shoulder flexion was to 100 degrees, abduction was to 80 degrees, external rotation was to 60 degrees, and internal rotation was to 50 degrees.  The examiner noted that the Veteran experienced functional loss because of a loss of normal mobility and pain noted on examination.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue or evidence of crepitus.  The examiner indicated that he did not perform repetitive use testing because the Veteran experienced too much discomfort and that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  He noted that pain, lack of endurance, and less movement than normal significantly limited the Veteran's functional ability with repeated use.  However, he explained that he could not describe the functional loss in terms of range of motion loss because it would be speculative.  Both shoulders reflected 5 out of 5 muscle strength.  The examiner noted the shoulder disabilities impacted the Veteran's ability to perform occupational tasks involving overhead shoulder activity.

On April 2015 VA examination for aid and attendance purposes, the examiner found the Veteran had mild or moderate impairment of the upper extremities regarding strength and coordination.  The examiner noted he had marked difficulty with the ability to dress and undress and some difficulty with the ability to self bathe, groom, and toilet.  It was noted that along with arthritis of both shoulders he also had peripheral neuropathy of the hands.

The Board concludes that a preponderance of the evidence is against a finding that the Veteran's right shoulder disability warrants an evaluation in excess of 30 percent and that the left shoulder disability warrants an evaluation in excess of 20 percent.  Even when considering functional loss from pain and other factors, including after repeated use, under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's shoulder disabilities have not met the criteria for higher ratings.  Specifically, the Veteran's range of motion has at most been shown to be limited to 45 degrees.  Such findings most nearly approximate limitation of motion to midway between the side and shoulder level and were determined on June 2012 VA examination with consideration of pain on use and other factors demonstrating functional loss, including incoordination, impaired ability to execute skilled movements smoothly, lack of endurance, less movement than normal.  Range of motion after repetitive use testing was also considered.  On February 2015 VA examination, range of motion findings took into account the Veteran's reports of pain and functional loss, and based on consideration of these factors, are also consistent with limitation of motion to midway between the side and shoulder level.  Although repetitive use testing was not done on February 2015 VA examination, the examiner noted the Veteran's reports of functional loss were consistent with the medical examination.  Although the Veteran has reported that he is unable to lift his arm more than a quarter of the way up to being level with his shoulder, the objective evidence has not shown such limitation of motion, even with consideration of DeLuca factors.  

The Veteran's attorney has argued that the Board must consider the Veteran's symptoms when not medicated as compared to when medicated in determining the severity of the Veteran's shoulder disabilities.  The Court has held that VA cannot deny entitlement to a higher rating on the basis of relief provided by medications when such effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, in evaluating the present disability, the Board has considered the objective evidence outlined above and not the ameliorative effects of any medications.  The Veteran's complaints of pain have been thoroughly considered in evaluating the evidence.  Moreover, absent the Veteran abstaining from using any such medication during examinations, it would be speculative for an examiner to provide such an assessment or for the Board to make such a determination. 

The Board has considered whether the Veteran is entitled to a higher schedular rating under any other DC.  DC 5203 (impairment of the clavicle or scapula) provides a maximum 20 percent schedular rating.  Thus, this DC would not afford the Veteran a higher rating for either shoulder.  Regarding DCs 5200 and 5202, the evidence does not show the Veteran has ankylosis of the scapulohumeral articulation, nor is there objective evidence of impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), or fibrous union of the humerus.  38 C.F.R. § 4.71a, DCs 5200, 5202.  Accordingly, the criteria pertaining to those disabilities are not applicable in this case and the Veteran is not entitled to a rating in excess of 20 percent for the left shoulder or 30 percent for the right shoulder under any of these criteria.  

The Board has also considered the Veteran's lay statements that his shoulder disabilities are worse than how they have been evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his shoulder disabilities has been provided by the medical personnel who have examined him and who rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered whether any staged rating is appropriate for the assigned ratings discussed above.  The Board has found that evidence regarding the level of disability for the right and left shoulder disabilities is consistent with the assigned ratings for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms and symptoms warranting a higher rating have not been shown.  Accordingly, staged ratings are not warranted for either shoulder disability.  See Fenderson, 12 Vet. App. at 119.  

The Board has also considered whether referral for extraschedular ratings for the right and left shoulder disabilities is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's right and left shoulder disabilities have been manifested by pain, functional loss due to incoordination, impaired ability to execute skilled movements smoothly, a lack of endurance, and less movement than normal.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's right and left shoulder disabilities.  In short, there is no indication in the record that the average industrial impairment from his shoulder disabilities would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board concludes that a preponderance of the evidence is against findings that ratings in excess of 20 percent for the left shoulder disability and ratings in excess of 30 percent for the right shoulder disability are warranted.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  
ORDER

An initial rating in excess of 20 percent for the left shoulder disability is denied.

An initial rating in excess of 30 percent for the right shoulder disability is denied.


REMAND

A.  VA Treatment Records 

The record reflects the Veteran receives VA treatment for his claimed disabilities.  The most recent VA treatment records are from February 2015.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.

B.  Residuals of a TBI

The Veteran has alleged that he experienced a TBI during a bad parachute landing in service, and that he experiences residuals of that injury, including vertigo, chronic recurrent headaches, and memory impairment.  

The Veteran's DD Form 214 reflects that he received a parachutist badge and that he completed three weeks of basic airborne training in 1978.  Therefore, for purposes of this remand, the Board concludes that the Veteran's statements regarding hitting his head during a bad landing on a parachute jump are both competent and credible as they are consistent with the circumstances of his service.

A January 2013 private treatment record from R.F., DO reflects findings of vertigo, chronic recurrent headaches, and memory impairment.

In June 2011, R.F. reported that the Veteran had done multiple airborne jumps with events that resulted in soft tissue injuries and even a loss of consciousness (fainting) after one jump.  He noted the Veteran was undergoing further workup, including a head evaluation for cerebral concussion.

The above evidence reflects the Veteran has recurrent symptoms of the alleged condition, evidence of an event or injury during service, and an indication that the symptoms of disability may be associated with the Veteran's service, but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Therefore, remand for an examination to assess the etiology of any residuals of a TBI is necessary.  

C.  Acquired Psychiatric Disorder

The Veteran has alleged that he has PTSD as a result of witnessing the death of a service comrade, D.F., during a parachute accident.  The Veteran has submitted a newspaper article and an internet website entry indicating that D.F. died on October [redacted], 1981 during a night training parachute jump at Fort Bragg, North Carolina.  These records reflect that D.F. was assigned to Fort Bragg, North Carolina in November 1979 and was in the 407th Supply Company of the 82nd Airborne Division until her death in October 1981.  The Veteran's service personnel records reflect that he was with the 407th Supply Company of the 82nd Airborne Division from November 1978 to August 1980.  Thus, the record indicates that the Veteran may have known D.F. since they served in the same company from November 1979 to August 1980.  However, the record does not currently support that the Veteran witnessed D.F.'s death during a period of active service as he was discharged from active duty in July 1981, three months prior to the date of D.F.'s death.  

The Veteran's service personnel records indicate that he had reserve service starting from his active duty discharge until November 1983; however, the record does not indicate whether he was on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) at Fort Bragg at the time of D.F.'s death and thus could have witnessed her death, as he has alleged.  Therefore, further development is required to obtain the Veteran's reserve service personnel records in order to corroborate the Veteran's alleged stressor event.
The Veteran has also alleged a stressor that while he was stationed at Fort Bragg in 1980 someone was going around cutting parachute lines.  He reported being extremely terrified because he did not know if his parachute would have a malfunction.  He reported that some people died and had malfunctions with their parachute lines as a result of these events.

The record also reflects the Veteran has diagnoses of anxiety and depression.  See, e.g., January 2013 treatment record from R.F., DO.  In October 2011, R.F., DO submitted a statement that generally indicates that the Veteran's current diagnosis and symptoms are more than likely a direct result of the Veteran's military service.  Although the letter does not specify what diagnosis is related to the Veteran's service, this opinion is dated the same date as an October 2011 mental capacity assessment that shows diagnoses of depression and PTSD.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and concludes the opinion is related to those diagnoses.  However, the opinion is insufficient for the Board to rely on in making a decision on the Veteran's claim as there is no rationale provided for the conclusion reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Furthermore, a May 2008 record from the Social Security Administration indicates that if the Veteran did not have any physical problems, he would not be depressed.  Additionally, in August 2013 written argument, the Veteran's attorney indicated that the Veteran felt his skin condition was grotesque and that it affected his mental state because he was constantly trying to hide it.  These records raise a question as to whether any acquired psychiatric disorder is related to the Veteran's service-connected disabilities.

Therefore, an examination to assess the etiology of any acquired psychiatric disorder should be completed on remand.

Additionally, a November 2011 letter provided the Veteran with notice regarding what evidence and information was necessary to establish his claim of service connection for a psychiatric disorder on a direct basis.  This letter did not provide him with notice of what was needed to establish secondary service connection.  Since the record raises the theory of secondary service connection, the case must be remanded to have a proper notice letter that addresses secondary service connection sent to the Veteran.  See generally Kent v. Nicholson, 20 Vet. App. 1, 12 (2006).

D.  PFB

On May 2015 VA examination, the Veteran reported the chronic use of benzoyl peroxide for treatment of his skin condition and that he did not shave his beard.  Despite not shaving, he still got PFB bumps.  The examiner found that there was no scarring or disfigurement of the head, face, or neck and that he was treated with other topical medications of benzoyl peroxide, clindamycin topical, and medicated shampoos constantly or near-constantly.  She noted that he had a papulosquamous disorder that covered less than 5 percent of his total body area and total exposed areas.  She described the condition as scattered 1 to 2 millimeter perifollicular hyperkeratotic papules in the beard region on the anterior neck.  

The Board finds this examination does not adequately assess the Veteran's condition in conjunction with the pertinent rating criteria.  The Veteran's PFB is evaluated under 38 C.F.R. § 4.118, DC 7813, which provides that the condition should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  

DC 7806 provides for evaluation based on percentage of total body area covered or total exposed areas affected or required use of systemic therapy or immunosuppressive drugs for varying periods.  For example, a higher 10 percent rating is warranted where at least 5 percent, but less than 20 percent of the entire body, or of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  

Here, the record reflects that during the 12-month period preceding the May 2015 VA examination, the Veteran was taking medications that were not noted by the VA examiner.  In particular, a July 2014 VA treatment record indicates the Veteran's active prescriptions included desonide cream, ketoconaxole 2 percent cream, and hydrocortisone 2.5 percent cream.  It is unclear from the record whether any of these medications, or other medications prescribed during the appeal period, qualifies as systemic therapy, such as corticosteroids or other immunosuppressive drugs.  

Additionally, the Veteran has indicated that his skin condition covers more than just the bearded and neck areas of his body.  Specifically, at the March 2014 hearing, the Veteran testified that his skin condition was all over his face, up under his neck, down onto his chest area, and around his upper back.  Board Hearing Tr. at 17.  However, it is unclear from the examination report whether the examiner only considered the portion of the body discussed by the Veteran on examination or if she considered other areas of the body outside of the bearded and neck areas in determining how much of the total body or exposed areas were affected.  Therefore, the May 2015 VA examination is insufficient for the Board to rely on in adequately evaluating the Veteran's skin condition and remand for a further examination is necessary. 

E.  Manlincon Issues

A September 2014 rating decision implemented the Board's July 2014 decision that awarded service connection for a low back disorder and a neck disorder.  The September 2014 decision assigned the low back disorder a 20 percent rating and the neck disorder a 20 percent rating, both effective from July 11, 2008.  In September 2014, the Veteran filed a notice of disagreement (NOD) with this decision, indicating that he was disagreeing with all issues decided.  Therefore, the Veteran indicated he wished to appeal the ratings and effective dates assigned to the awards of service connection for low back and neck disorders.  

A May 2015 decision denied service connection for peripheral neuropathy of the bilateral hands, peripheral neuropathy of the bilateral legs/feet, entitlement to special monthly compensation based on the need for regular aid and attendance, and entitlement to TDIU.  In September 2015, the Veteran filed an NOD with this decision on the form provided by the AOJ.  38 C.F.R. §§ 19.24, 20.201(a).  

Since the AOJ has not yet issued an SOC in these matters, the Board must remand the claims for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC as to the matters of service connection for peripheral neuropathy of the bilateral hands, peripheral neuropathy of the bilateral legs/feet, increased initial ratings for a low back disorder and neck disorder, earlier effective dates for the award of service connection for a low back disorder and neck disorder, entitlement to special monthly compensation based on the need for regular aid and attendance, and entitlement to TDIU.  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

2.  Provide the Veteran and his attorney with a notice letter regarding his claim of service connection for an acquired psychiatric disorder.  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate this claim on a secondary basis.

3.  Contact the appropriate service department and/or records custodian(s) and request copies of the Veteran's complete Army Reserve records, particularly records that would verify whether the Veteran was serving on a period of ACDUTRA or INACDUTRA at Fort Bragg, North Carolina on or about October [redacted], 1981.  

4.  Obtain any pertinent VA treatment records from February 2015 to the present.
5.  After completing the development requested in item 4, schedule the Veteran for an examination regarding the etiology of any residuals of a TBI.  The entire claims file should be made available to the examiner in conjunction with this request (including any relevant records in Virtual VA or VBMS).  

The examiner should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has any residuals of a TBI, including vertigo, chronic headaches, or memory impairment, that is related to the Veteran's service, including to a parachute jump landing during service?

For purposes of this question, the examiner should accept as true the Veteran's statements that he experienced a bad parachute landing during service where he hit his head and experienced a loss of consciousness. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the development requested in items 2-4, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current acquired psychiatric disorder.  The entire claims file should be made available to the examiner in conjunction with this request (including any relevant records in Virtual VA or VBMS).  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

The examiner must identify all current chronic psychiatric disorder diagnoses.

The examiner should specifically respond to the following questions:

(a)  Does the Veteran have a diagnosis of PTSD under DSM-V?

(b)  If the answer to (a) is yes, then is it at least as likely as not (50 percent probability or greater) that PTSD is related to any incident of military service?

(c)  For any psychiatric diagnoses other than PTSD, including anxiety and depression, is it at least as likely as not (50 percent probability or greater) that any chronic psychiatric disorder is causally or etiologically related to the Veteran's active service.

(d)  For any psychiatric diagnoses other than PTSD, including anxiety and depression, is it at least as likely as not (a 50 percent probability or greater) that any chronic psychiatric disorder is causally related to the Veteran's service-connected disabilities of degenerative joint disease of the right and left shoulders, a low back disorder, a neck disorder, or PFB?

(e)  For any psychiatric diagnoses other than PTSD, including anxiety and depression, is it at least as likely as not (a 50 percent probability or greater) that any psychiatric diagnosis is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by the Veteran's service-connected disabilities of degenerative joint disease of the right and left shoulders, a low back disorder, a neck disorder, or PFB?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After completing the development requested in item 4, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected PFB.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, PFB.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

The examiner is specifically asked to comment on whether the evidence of record, including a July 2014 VA treatment record reflecting the Veteran was taking multiple medications for a skin condition, including hydrocortisone 2.5 percent cream, reflects the Veteran has been on intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs at any time since November 3, 2011, and, if so, how long he was engaged in such therapy.

The examiner should also consider the Veteran's statements that his PFB has covered areas outside of the bearded and neck areas, to include the upper back and chest.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  After completing the development requested in items 2-7, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his attorney with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


